Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As noted in the Final Rejection of 12/15/2020, the limitations of claims 3-4 and 10-11 contain allowable subject matter. This subject matter has been included in claims 1, 12, 9, and 11 respectively, rendering all independent claims allowable.
The prior art does not anticipate or render obvious the pump control based on temperature in the outlet of the heat pump. In particular, the control of the pump to overcome the pressure difference between the return and feed conduit according to the temperature of the cooling fluid outlet of the heat pump is not taught, suggested, or motivated by the prior art. The prior art generally recognizes coolant pump control in association with a liquid-liquid heat exchanger, however the claims recite significant structure in associated with the heat pump and cooling water district system, along with particular control issues associated with district systems, which render . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125.  The examiner can normally be reached on 06:30 - 16:30, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 


/SCHYLER S. SANKS/
Examiner
Art Unit 3763




/MARC E NORMAN/Primary Examiner, Art Unit 3763